Memorandum. We conclude that the Attorney-General was not justified in refusing to review petitioner’s resulbmission, “ even for the .purpose of determining whether specific deficiencies have been rectified, or new ones found to exist ’ ’, solely on the ground that litigation was pending with respect to a related property. (Cf. Matter of Whalen v. Lefkowitz, 36 N Y 2d 75.)
Accordingly, the order of the Appellate Division should be affirmed. We do not reach the issue tendered on oral argument as to the application in this case of chapter 1021 of the Laws of 1974.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order affirmed, without costs, in a memorandum.